UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group, Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month. Submit copy of report to any official committee appointed in the case. REQUIRED DOCUMENTS Form No. Document Complete Explanation Attached Affidavit/Supplement Attached Schedule of Cash Receipts and Disbursements MOR-1 Bank Reconciliation (or copies of Debtor's bank reconciliations) MOR-1a x Schedule of Professional Fees Paid MOR-1b x Copies of bank statements Cash disbursements journals Statement of Operations MOR-2 x Balance Sheet MOR-3 x Status of Postpetition Taxes MOR-4 x Copies of IRS Form 6123 or payment receipt Copies of tax returns filed during reporting period Summary of Unpaid Postpetition Debts MOR-4 x Listing of aged accounts payable MOR-4 x Accounts Receivable reconciliation and Aging MOR-5 x Debtor Questionnaire MOR-5 x MOR I declare under penalty of perjury (28 U.S.C. Section 1746) that the information contained in this monthly operating report (including attached schedules) is true and correct to the best of my knowledge, information and belief. 3/25 / 08 Signature of Debtor Date Signature of Joint Debtor Date Signature of Authorized Individual Date Printed Name of Authorized Individual Date Page 1 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group, Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh NEW ENGLAND AUDIO CO., INC. SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Amounts reported should be per the Debtor's books, not the bank statement.The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed.The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the four bank account columns.The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1).Attach copies of the bank statements and the cash disbursements journal.The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page.A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)] BANK ACCOUNT CURRENT MONTH CUMULATIVE OPER PAYROLL TAX OTHER ACTUAL ACTUAL CASH BEGINNING OF MONTH $ 4,479,644 $ - $ - $ - $ 4,479,644 $ 1,751,382 RECEIPTS CASH SALES - 29,728,211 ACCOUNTS RECEIVABLE 302,961 - - - 302,961 9,616,400 LOANS AND ADVANCES - SALE OF ASSETS - 8,011,316 OTHER (ATTACH LIST) - 970,620 TRANSFERS (FROM DIP ACCTS) - TOTAL RECEIPTS 302,961 - - - 302,961 48,326,547 DISBURSEMENTS AP CHECK REGISTER (3,296 ) - - - (3,296 ) (7,895,955 ) WIRES (52,516 ) - - - (52,516 ) (21,333,188 ) Other - (12,060,557 ) PROFESSIONAL FEES (769,161 ) - - - (769,161 ) (4,828,597 ) U.S. TRUSTEE QUARTERLY FEES - (2,000 ) COURT COSTS - TOTAL DISBURSEMENTS (824,974 ) - - - (824,974 ) (46,120,298 ) NET CASH FLOW (522,013 ) - - - (522,013 ) 2,206,249 (RECEIPTS LESS DISBURSEMENTS) CASH - END OF MONTH $ 3,957,631 $ - $ - $ - $ 3,957,631 $ 3,957,631 * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE THE FOLLOWING SECTION MUST BE COMPLETED TOTAL DISBURSEMENTS $ (824,974 ) LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS - PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow account) - TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES $ (824,974 ) FORM MOR-1 Note: All of the Debtors disbursement accounts are in the name of New England Audio Co, Inc except for the manual payroll account is in the name of Tweeter Home Entertainment Group, Inc. Disbursements for both debtors are summarized herein. Page 2 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group, Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh TWEETER HOME ENTERTAINMENT GROUP, INC. SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Amounts reported should be per the Debtor's books, not the bank statement.The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed.The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the four bank account columns.The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1).Attach copies of the bank statements and the cash disbursements journal.The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page.A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)] BANK ACCOUNT CURRENT MONTH CUMULATIVE OPER PAYROLL TAX OTHER ACTUAL ACTUAL CASH BEGINNING OF MONTH $- $- $- $- $- $151,056 RECEIPTS CASH SALES - ACCOUNTS RECEIVABLE - LOANS AND ADVANCES - SALE OF ASSETS - OTHER (ATTACH LIST) - TRANSFERS (FROM DIP ACCTS) - 5,125,286 TOTAL RECEIPTS - 5,125,286 DISBURSEMENTS PAYROLL ISSUED - (5,276,342) PROFESSIONAL FEES - U.S. TRUSTEE QUARTERLY FEES - COURT COSTS - TOTAL DISBURSEMENTS - (5,276,342) NET CASH FLOW - (151,056) (RECEIPTS LESS DISBURSEMENTS) CASH - END OF MONTH $- $- $- $- $- $- * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE THE FOLLOWING SECTION MUST BE COMPLETED TOTAL DISBURSEMENTS $- LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS - PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow account) - TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES $- FORM MOR-1 Page 3 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group, Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh BANK RECONCILIATIONS Continuation Sheet for MOR-1 A bank reconciliation must be included for each bank account. The Debtor's bank reconciliation may be submitted for this page. Operating Account Professional Fee Reserve Account DepositAccount Polk Reserve Account Utility Reserve Account Escrow Account Total 4426430962 4426448213 4426438621 4426448242 4426448239 4426448226 BALANCE FOR BOOKS $ 43,898 $ 319,255 $ 2,694,478 $ - $ 300,000 $ 600,000 $ 3,957,631 BANK BALANCE (268,699 ) 319,255 2,694,478 - 300,000 600,000 $ 3,645,034 (+) DEPOSITS IN TRANSIT (ATTACH LIST) - - (-) OUTSTANDING CHECKS (ATTACH LIST) (312,597 ) (312,597 ) OTHER (ATTACH EXPLANATION) - - ADJUSTED BANK BALANCE* $ 43,898 $ 319,255 $ 2,694,478 $ - $ 300,000 $ 600,000 $ 3,957,631 *Adjusted bank balance must equal balance per books OUTSTANDING CHECKS as of 12/30/2007 Ch.# Amount Ch.# Amount Ch.# Amount 600019 $ 172.72 600520 $ 84.67 801522 $ 1,171.83 600031 25.00 600749 1,419,67 801535 40.00 600044 4.26 600791 175.00 801564 62.27 600103 112.59 800032 7.58 801577 314.52 600147 51.18 800096 90.14 801594 9,850.00 600163 39.00 800105 50.00 801613 50.00 600186 73.50 800110 7.00 600832 427.49 600204 121.31 800188 199.43 600846 455.80 600211 110.98 800257 94.05 600907 4,451.89 600258 10.60 800562 50.00 600908 750.00 600262 7.20 800709 118.36 801783 50.00 600266 106.00 800842 50.00 801865 783.61 600286 50.00 800848 7.02 801867 133.06 600304 102.90 800892 96,615.00 801885 55.30 600343 1,088.46 801171 9,438.00 801891 1,631.53 600367 833.24 801203 4.42 801895 10,789.14 600396 237.44 801210 70.00 801901 800.00 600404 78.77 801353 100.27 801905 64,165.90 600408 1,112.97 801365 5.02 801906 19,334.00 600417 1,169.95 801367 9.03 801908 23,588.84 600441 62.99 801394 4.21 801909 11,126.70 600456 500.00 801422 7.89 801911 47,887.12 Total $312,596.82 Page 4 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group, Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID This schedule is to include all retained professional payments from case inception to current month. PAYEE PERIOD COVERED AMOUNT APPROVED (1) WIRE/CHECK AMOUNT PAID YEAR-TO-DATE (2) NUMBER DATE FEES EXPENSES FEES EXPENSES Skadden, Arps, Slate Meagher & Flom LLP 1st Interim October '07 $ 199,233.85 123,571.87 Wire Wire 12/19/2007 12/26/2007 $ 199,233.85 117,820.00 $ - 5,751.87 $ 1,304,530.25 $ 83,676.80 Otterbourg, Steindler, Houston & Rosen 1st Interim October '07 64,165.90 23,588.84 Check #801905 Check #801908 12/19/2007 12/20/2007 64,165.90 22,841.20 - 747.64 388,208.50 7,299.07 FTI Consulting, Inc. 1st InterimAugust '07 September '07 127,280.60 16,872.00 26,372.80 Wire Wire Wire 12/19/2007 12/19/2007 12/26/2007 127,280.60 21,090.00 26,140.00 - - 232.80 728,293.00 29,289.56 Pachulski Stang Ziehl & Jones LLO 1st InterimJuly & Aug '07 September '07 19,334.00 47,887.12 11,126.70 Check #801906 Check #801911 Check #801909 12/19/2007 12/24/2007 12/20/2007 19,334.00 42,494.80 8,430.40 - 5,392.32 2,696.30 107,733.00 8,931.60 BDO Seidman, LLP 1st Interim Aug & Sept'07 47,225.70 12,244.52 Wire Wire 12/19/2007 12/26/2007 47,225.70 14,384.00 - 847.12 249,790.50 3,874.12 Unsecured Creditors June/July '07 June/July '07 5,646.17 4,315.49 Check #801891 Check #801892 Check #801893 12/11/2007 12/11/2007 - - 1,631.53 4,315.49 - 9,961.66 BTB Associates October '07 10,789.04 Check #801895 12/11/2007 10,721.20 67.84 13,401.50 67.84 Ombudsperson July - August 27,785.32 Check #801896 12/11/2007 26,316.27 - 26,316.27 - (1)Amount approved is based on 80% of Fees and 100% of Expenses FORM MOR-1b (2) Amount approved is based on 100% of Fees and 100% of Expenses Page 5 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group, Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh STATEMENT OF OPERATIONS (Income Statement) The Statement of Operations is to be prepared on an accrual basis.The accrual basis of accounting recognized revenue when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid. 12/1 - 12/31 Cumulative Filing to Date Revenue $ - $ 29,703,635 Cost of Goods Sold - 20,913,642 Gross Profit - 8,789,993 Controllable Expenses - 8,143,441 Non-Controllable Expenses - 4,014,958 Total Operating Expenses - 12,158,399 Operating Income - (3,368,406 ) Other Income / Expense 557,013 3,739,949 Loss on Transaction - 32,813,636 Earnings before Tax (557,013 ) (39,921,991 ) Taxes - - Net Income $ (557,013 ) $ (39,921,991 ) * "Insider" is defined in 11 U.S.C. Section 101(31). FORM MOR-2 Note The Debtors keep consolidated books and records. To provide Statement of Operations by Debtor would be unduly burdensome and time consuming. Page 6 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group, Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh BALANCE SHEET The Balance Sheet is to be completed on an accrual basis only.Pre-petition liabilities must be classified separately from postpetition obligations. BALANCE SHEET 31-Dec-07 Current assets Cash and cash equivalents $ 3,957,631 Accounts receivable - Inventory - Deferred tax assets - Prepaid expenses and other current assets 381,424 Total current assets 4,339,055 Property and equipment - Long term investments - Intangible assets - net - Other assets - Goodwill - Total Assets $ 4,339,055 Liabilities not Subject to Compromise (Postpetition) Current portion of long-term debt $ - Escrow 600,000 Total Accounts Payable 2,631,387 Total Postpetition Liabilities 3,231,387 Liabilities Subject to Compromise (Pre-Petition) Deferred Consideration - Accrued Expenses - Customer Deposits - Pre-petition A/P 32,536,235 Total Pre-Petition Liabilities 32,536,235 Secured Bank Debt - Other long-term liabilities Accrued income taxes 951,185 LT restructuring & discontinued store reserve - Rent Related Accruals - Total other long-term liabilities 951,185 Total liabilities 36,718,806 Total Stockholder's Equity (32,379,751 ) Total liabilities and stockholder's equity $ 4,339,055 Note The Debtors keep consolidated books and records. To provide Balance Sheet by Debtor would be unduly burdensome and time consuming. Page 7 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group, Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh STATUS OF POSTPETITION TAXES The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero. Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes. Attach photocopies of any tax returns filed during the reporting period. FEDERAL Tax Liability Amount Withheld or Accrued Amount Paid Tax Liability Withholding - FICA-Employee - FICA-Employer - Unemployment - Income - Other - Total Federal Taxes - State and Local Withholding - Sales - Excise - Unemployment - Real Property - Personal Property - Other - Total State and Local - Total Taxes - SUMMARY OF UNPAID POSTPETITION DEBTS Attach aged listing of accounts payable Accounts Payable Aging 0-30 31-60 61-90 Over 90 Total Total Accounts Payable $ (2,631,387 ) $ - $ - $ - $(2,631,387) Explain how and when the Debtor intends to pay any post-due postpetition debts. * "Insider" is defined in 11 U.S.C. Section 101(31). FORM MOR-4 Page 8 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group, Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh ACCOUNTS RECEIVABLE RECONCILIATION AND AGING Accounts Receivable Aging 0-30 31-60 61-90 Over 90 Total Total Accounts Receivable $ - DEBTOR QUESTIONNAIRE Must be completed each month Yes No 1. Have any assets been sold or transferred outside the normal course of business this reporting period?If yes, provide explanation below. X 2. Have any funds been disbursed from any account other than a debtor in possession account this reporting period?If yes, provide an explanation below. X 3. Have all postpetition tax returns been timely filed?If no, provide an explanation below. X 4. Are workers compensation, general liability and other necessary insurance coverage's in effect?If no, provide an explanation below. X 5. Has any bank account been opened during the reporting period?If yes, provide documentation identifying the opened account(s).If an investment account has been opened provide the required documentation pursuant to the Delaware Local Rule 4001-3. X FORM MOR-5 Notes: Account Receivable as of 7/13/07 was sold to NewCo resulting in no A/R on 12/31/07. Page 9 of
